COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        George Wood v. Matthew D. Wiggins, Jr.

Appellate case number:      01-18-00630-CV

Trial court case number:    11-CV-0336

Trial court:                405th District Court of Galveston County

       Appellee, Matthew D. Wiggins Jr., has filed a Notice of Parties’ Compliance with
Second Order of Abatement. This case was abated and remanded to the trial court for a
hearing and for the trial court to enter findings of fact and conclusions of law. The trial
court clerk has filed two supplemental records, which include the trial court’s findings and
conclusions. The reporter has also filed two supplemental reporter’s records, which include
a record of the abatement hearing. Accordingly, we reinstate this case on the Court’s active
docket.
      We order appellant to file an opening brief within 30 days of the date of this order.
TEX. R. APP. P. 38.6(a).
       We further order appellee to file a responsive brief within 30 days of the filing of
appellant’s brief. TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature:  /s/ Evelyn V. Keyes
                  Acting individually         Acting for the Court


Date: October 31, 2019